Citation Nr: 1010196	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus. 

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for back problems, to 
include as secondary to bilateral pes planus.

4.  Entitlement to service connection for knee problems, to 
include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision, mailed to the 
Veteran in September 2006, of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for rheumatoid 
arthritis, as well as back and knee problems, both to include 
as secondary to bilateral pes planus.  The letter 
accompanying the August 2006 rating decision, mailed to the 
Veteran in September 2006, informed the Veteran that the RO 
declined to reopen his previously denied claim of entitlement 
to service connection for bilateral pes planus on the basis 
that new and material evidence had not been received.

In September 2009, the Board remanded this case for 
additional development.  In that decision, the Board noted 
that the Veteran's March 2006 claim asserted entitlement to 
service connection for osteoarthritis.  The Board found that 
the RO had not yet adjudicated such issue, and referred the 
issue of entitlement to service connection for osteoarthritis 
back to the RO for appropriate action.  

The Board notes that, before reaching the merits of the 
Veteran's claim for pes planus, the Board must first rule on 
the matter of reopening of the claim.  That is, the Board has 
a jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
has therefore been styled as set forth above.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision dated in August 1977, 
the RO denied the Veteran's claim of entitlement to service 
connection for service connection for bilateral pes planus.

3.  In an unappealed rating decision dated in August 1980, 
the RO denied the Veteran's application to reopen his claim 
of entitlement to service connection for a foot condition, 
previously denied by the RO as bilateral pes planus.

4.  The evidence received since the August 1980 RO decision, 
by itself or in connection with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for pes planus.

5.  The preponderance of the medical evidence does not 
reflect that a bilateral knee disability, a back disability, 
or rheumatoid arthritis, are causally or etiologically 
related to the Veteran's active military service or a 
service-connected disability, nor may such conditions be 
presumed to have been incurred or aggravated in service.


CONCLUSIONS OF LAW

1.  An August 1977 RO decision that denied entitlement to 
service connection for pes planus is a final decision. 38 
U.S.C.A. §§ 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1977).

2.  An August 1980 RO decision that denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a foot condition, previously denied as pes 
planus, is a final decision. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 
4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).

3.  The evidence received subsequent to the August 1980 RO 
decision is new but not material, and the request to reopen 
the Veteran's claim of entitlement to service connection for 
pes planus is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1103 (2009).

4.  A bilateral knee disability, a back disability, and 
rheumatoid arthritis, were not incurred in or aggravated by 
active service or a service-connected disability, nor may 
such conditions be presumed to have been incurred or 
aggravated in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's request to (1) reopen a 
previously denied claim of entitlement to service connection 
for pes planus and (2) claims of entitlement to service 
connection for a bilateral knee disability, a back 
disability, and rheumatoid arthritis, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this regard, the Board finds that a letter dated 
in May 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The Veteran was aware from 
this letter what evidence was necessary to support his 
claims; and that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  In addition, the 
letter informed the Veteran that additional information or 
evidence was needed to support his claims; and asked the 
Veteran to send the information to VA.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In terms of the Veteran's new and material claim, the Board 
observes that the May 2006 letter specifically notified the 
Veteran that his claim of entitlement to service connection 
for pes planus had previously been denied on the basis that 
the condition was considered to have existed prior to service 
and was not aggravated by his service.  As such, the letter 
stated that the Veteran needed to submit new and material 
evidence in support of his claim that related to this fact.  
The RO explained that new evidence was evidence submitted to 
the RO for the first time; and material evidence was existing 
evidence that pertained to the Veteran's previous denial of 
service connection.  The RO also informed the Veteran that 
new and material evidence must raise a reasonable possibility 
to substantiate the claim.  Kent v. Nicholson, 20 Vet App. 1 
(2006).  The May 2006 letter was sent prior to the initial 
adjudication of the Veteran's claim.  But even if it had been 
sent after the initial adjudication, the Board finds that a 
belated notice would not be prejudicial to him since the 
Veteran was provided adequate notice, his claim was 
readjudicated, and the Veteran was provided a Supplemental 
Statement of the Case explaining the readjudication of his 
claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, Social Security 
Administration disability records, and private medical 
records have been obtained, to the extent possible. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claims.  With respect 
to the Veteran's pes planus claim, unless new and material 
evidence is submitted, the duty to assist an appellant does 
not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  
In addition, under the VCAA, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  As the 
record does not indicate that the Veteran's conditions were 
incurred in or a result of the Veteran's active military 
service, or are secondary to a service-connected disability, 
the Board finds that a VA examination is unnecessary.

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Request to reopen a claim of service connection for pes 
planus.

The Veteran contends that he is entitled to service 
connection for pes planus. The Veteran's claim was previously 
denied in August 1977 and August 1980 rating decisions.  At 
that time of the previous decisions, the RO found that the 
Veteran's enlistment examination noted a diagnosis of second 
degree pes planus.  This was not considered disqualifying and 
he was enlisted.  Due to multiple complaints during service, 
the Veteran was discharged medically for bilateral flat feet, 
which was considered to have existed prior to service and not 
aggravated by service.  

Since August 1980, the Veteran's claims file contains Social 
Security Administration disability records, private treatment 
records, the Veteran's testimony before the RO, and 
statements submitted by the Veteran in connection with the 
claim.  The medical records note indications of a long 
history of foot pain.  These records, however, do not contain 
evidence indicating a current diagnosis of pes planus or any 
ongoing treatment related to this disability.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

As set forth above, the evidence associated with the claims 
file since the August 1980 RO decision consists of Social 
Security Administration disability records, private treatment 
records, the Veteran's testimony before the RO, and 
statements submitted by the Veteran in connection with the 
claim.  This evidence is new evidence, in that it was not 
previously physically of record at the time of the August 
1980 decision.  However, the evidence is not "material 
evidence" since it basically reiterates the Veteran's prior 
contentions already of record and reflects that the Veteran 
is not undergoing ongoing treatment related to pes planus, 
nor do these records indicate a current diagnosis related to 
this condition.  The evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Without such evidence, there is no reasonable possibility of 
substantiating the Veteran's claim. 38 C.F.R. § 3.156.  See 
also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

In this regard, the Board also notes that the Veteran's 
statements in connection with the claim do not support 
reopening of his claim.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain, but as a layperson, the Veteran is not 
competent to offer medical opinions.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also, Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In this case, the information added to the record since 
August 1980 is cumulative, at best, of the evidence 
previously considered by the RO at that time and does not 
relate to an unestablished fact necessary to substantiate the 
claim and, therefore, does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record 
is not material to the Veteran's claim of entitlement to 
service connection for pes planus. As such, the Veteran's 
claim is not reopened; and the appeal is denied.

III.  Service connection for a bilateral knee disability, a 
back disability,
and rheumatoid arthritis.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran claims that he has a bilateral knee 
disability, a back disability, and rheumatoid arthritis, that 
are the result of his military service.  He also contends 
that his knee and back disabilities are secondary to pes 
planus.  

The Veteran's service treatment records are silent for 
treatment of rheumatoid arthritis, and a back disability.  He 
was noted to have treatment in July 1958 for his knees.  This 
treatment noted indicated that his knees give way after long 
periods of standing and walking.  No abnormalities were noted 
other than laxity of the left lateral collateral ligament.  
The physician found no significant pathology and indicated 
that he felt the Veteran's complaints were not justified.  
There is no medical evidence that the Veteran's claimed 
disabilities were present at service discharge or within one 
year of service.

After service, the Veteran has been diagnosed with mild to 
moderate recess stenosis, L4-5, degenerative disc disease and 
degenerative joint disease, L4-5, osteoarthritis of both 
knees, rheumatoid arthritis of the knees, medial meniscus 
tear of the bilateral knees and lateral meniscus tear of the 
right knee, and degenerative joint disease of the knees.  The 
Veteran has also been indicated to have right C6 
radiculopathy, neck pain, and chondromalacia patellae, among 
multiple other conditions.   A July 1992 treatment note in 
connection with complaints of  fibromyalgia and degenerative 
joint disease noted that the Veteran stated that his pain 
started during May 1998 with gradual onset; the Veteran 
indicated intermittent back pain through the years.  These 
treatment records do not contain evidence or opinion that the 
Veteran's claimed disabilities had their onset in service or 
with in one year of service.  Nor do these records indicate 
that the veteran's claimed disabilities have been caused or 
aggravated by a service-connected disability.

Based on the foregoing, the Board finds that service 
connection is not warranted for these conditions.  The Board 
notes that the Veteran's service treatment records do not 
indicate a diagnosis of or treatment for rheumatoid arthritis 
or a back disability in service.  There was treatment for 
knee complaints in July 1958, but the examining physician 
found no significant pathology and indicated that he felt the 
Veteran's complaints were not justified.  There is also no 
medical evidence that the Veteran's claimed disabilities were 
present at service discharge or within one year of service.  
After service, the Veteran has been diagnosed with knee and 
back disabilities, and possible rheumatoid disease.  The 
medical evidence, however, does not indicate that these 
conditions are in any way linked to the Veteran's military 
service. 

In this regard, the Board notes that the Veteran has claimed 
entitlement to service connection for back and knee 
disabilities as secondary to pes planus.  As this claim was 
not reopened above, entitlement to service connection 
secondary to pes planus is not available.  The Board also 
notes that the medical evidence does not indicate that the 
Veteran's diagnosed back and knee disabilities were caused or 
aggravated by pes planus.  

In this regard, the Board notes that the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a lay person, the Veteran is generally 
not capable of making medical conclusions.  Thus, lay 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.

In this case, the Board finds that the Veteran is competent 
to report having symptoms related to his claimed 
disabilities.  And there is no evidence to indicate that the 
Veteran's statements, or the statements of his spouse, are 
not credible.  The Veteran, however, is not capable of 
providing a diagnosis or making a medical conclusion as to 
causation or chronicity.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the medical evidence does not 
indicate that rheumatoid arthritis, or back and knee 
disabilities, are etiologically related to his military 
service or a service-connected disability.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  

















	(CONTINUED ON NEXT PAGE)




In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's 
claims.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for pes planus has not been 
received, and the appeal is denied. 

Service connection for rheumatoid arthritis is denied.

Service connection for a back condition, to include stenosis, 
degenerative disc disease, and degenerative joint disease, 
L4-5, and C6 radiculopathy, is denied.

Service connection for a knee disability, to include 
osteoarthritis or rheumatoid arthritis of the knees, medial 
meniscus tear of the bilateral knees and lateral meniscus 
tear of the right knee, degenerative joint disease of the 
knees, and chondromalacia patellae, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


